DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/20201 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the transitional phrase “further containing propylene glycol” which renders the scope of the claim confusing given that claim 3 from which claim 4 depends already requires that presence of propylene glycol. Thus, it is unclear if the propylene glycol recited in claim 4 is in addition to the propylene glycol recited in claim 3 or if the propylene glycol in claim 4 is the propylene glycol recited in claim 3. If Applicants’ intention is the further define the propylene glycol and ratios thereof recited in claim 4, it is suggested that claim 4 be amended deleting the phrase “further containing propylene glycol”.

Claim 10 recites the transitional phrase “further comprising propylene glycol” which renders the scope of the claim confusing given that claim 3 from which claim 10 depends already requires that presence of propylene glycol. Thus, it is unclear if the propylene glycol recited in claim 10 is in addition to the propylene glycol recited in claim 3 or if the propylene glycol in claim 10 is the propylene glycol recited in claim 3. If Applicants’ intention is the further define the propylene glycol and amounts thereof recited in claim 10, it is suggested that claim 10 be amended deleting the phrase “further comprising propylene glycol”.

Claim 11 recites the transitional phrase “further comprising propylene glycol” which renders the scope of the claim confusing given that claim 3 from which claim 11 depends already requires that presence of propylene glycol. Thus, it is unclear if the propylene glycol recited in claim 10 is in addition to the propylene glycol recited in claim 3 or if the propylene glycol in claim 10 is the propylene glycol recited in claim 3. If Applicants’ intention is the further define the propylene glycol and amounts thereof recited in claim 11, it is suggested that claim 11 be amended deleting the phrase “further comprising propylene glycol”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (US 2011/0205291) in view of Okuda et al (US 2011/0262724).

Regarding claim 3, Yasuda et al discloses an aqueous inkjet ink composition comprising water, a resin dispersed pigment such as titanium oxide dispersed by a water-soluble or water insoluble dispersant, and polymerizable compounds (Abstract, [0002]-[0003], [0067], [0070], and [0077]-[0078]). As polymerizable compounds, the reference discloses a combination of compounds containing two or more polymerizable functional groups and other polymerizable compounds such as salts of methacrylic acid (Abstract and [0052]-[0053]). Given that the 
	While the reference discloses vinyl chloride resin particles, the reference does not disclose that these particles are vinyl chloride-acrylic copolymer resin particles as recited in the present claims.
	Okuda et al discloses an aqueous white inkjet ink composition comprising water, metal oxides such as titanium dioxide, and a vinyl chloride resin (Abstract, [0002], [0022], [0028], and [0063]). The vinyl chloride resin is disclosed as a vinyl chloride acrylic copolymer in the form of an emulsion ([0029]-[0030]). The resin is added to the ink composition as a fixing resin which enhances adhesion of the ink composition on the recording medium, enhances water fastness of the recorded image, as well as covering ability ([0028]). The amount of this resin is from 0.5 to 10 mass % based on the solid content in the ink composition ([0034]). If the amount of the vinyl chloride resin is less than 0.5 mass %, the adhesion and whiteness of the ink composition is inferior ([0034]). Amounts greater than 10 mass % resin results in the reliability of the ink composition in terms of anti-clogging properties, ejection stability being degraded ([0034]). Furthermore, amounts greater than 10 mass % result in reduced rub fastness and suitable properties such as viscosity cannot be obtained ([0034]).

	Based on the amount of methacrylic acid salt disclosed by Yasuda et al (0.1 to 50 mass %) and the vinyl chloride resin disclosed by Okuda et al (0.5 to 10 mass %), the ratio (A/E) of methacrylic acid ions (A) to vinyl chloride acrylic copolymer (E) can be determined to be [0.1 – 50] : [10 - 0.5] or [0.001 – 100] : 1, overlapping the recited range of [0.01 : 0.1] : 1. 
Based on the amount of propylene glycol (P) disclosed by Yasuda et al and the amount of vinyl chloride acrylic copolymer (E), the ratio (P/E) of propylene glycol (P) to the vinyl chloride acrylic copolymer (E) is [1 – 60] : [0.5 - 10], or [ 2 – 6] : 1, within the recited range of [2 – 7] : 1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 4, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. As discussed above, Yasuda et al discloses that the ink composition comprises the solvent propylene glycol in the amount of 1 to 60 mass % ([0111]-

Regarding claim 5, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. As discussed above, Yasuda et al discloses that the Tg of the vinyl chloride emulsion resin is 50 ºC or more, overlapping the recited range of 200 ºC or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. As discussed above, Yasuda et al discloses that the Tg of the vinyl chloride emulsion resin is 50 ºC or more, overlapping the recited range of 57 to 73 ºC.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 

Regarding claim 7, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. As discussed above, Okuda et al discloses that the amount of the vinyl chloride acrylic resin is 0.5 to 10 mass %, overlapping the recited range of 3 to 6 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 8, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. As discussed above, the amount of methacrylic acid salt disclosed by Yasuda et al is 0.1 to 50 wt. %, overlapping the recited range of 0.05 to 1.0 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 10, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. As discussed above, Yasuda et al discloses that the ink composition comprises the solvent propylene glycol in the amount of 1 to 60 mass %, overlapping the recited range of 5 to 35 wt. % ([0111]-[0113] and [0134]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 11, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. Additionally, Yasuda et al discloses that the ink 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. Additionally, Yasuda et al discloses that the ink composition comprises potassium hydroxide ([0158]). Thus, the ink composition of the reference comprises potassium ions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (US 2011/0205291) and Okuda et al (US 2011/0262724) as applied to claims 3-12 above, and in view of Monose (US 2002/0040660).

The discussion with respect to Yasuda et al and Okuda et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 13, the combined disclosures of Yasuda et al and Okuda et al teach all the claim limitations as set forth above. As discussed above, Yasuda et al discloses that the ink 
Monose discloses an aqueous ink composition comprising a pigment and a solvent such as triethylene glycol-n-butyl ether which is utilized in the ink compositions in order to elevate the penetration of the ink composition into the recording medium (Abstract and [0037]).
Given that both Yasuda et al and Monose are drawn to aqueous ink compositions comprising pigments and organic solvents, and, given that Yasuda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the triethylene glycol n-butyl ether as taught by Monose, it would therefore have been obvious to one of ordinary skill in the art to include such glycol ethers in the ink composition disclosed by Yasuda et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 1/8/2021 and 2/8/2021 have been fully considered but they are not persuasive. 

Applicants’ arguments regarding claim 1 and newly added claim 17 in the Remarks filed on 1/8/2021 have been considered.  However, Applicants’ arguments are moot given that claims 1 and 17 are cancelled in the amendments to the claims filed on 2/8/2021.

Regarding claim 3, Applicants argue that Yasuda merely discloses a long list of examples of water-soluble organic solvents including propylene glycol and neither Yasuda nor Okuda disclose or suggest improving the resistance to water of the water-based ink that can be realized when P/E=2/7 is satisfied as disclosed in Paragraph [0025] of the instant Specification. However, while Yasuda discloses a list of water-soluble solvent, the fact remains that the reference discloses propylene glycol and amounts thereof. It is the Examiner’s position absent evidence to the contrary, given that the combined disclosures of Yasuda and Okuda disclose a P/E ratio i.e. the ratio of propylene glycol to emulsion particles in the range of [2 – 6] : 1, within the recited range of [2 – 7] : 1, the ink obtained from the combined disclosures of Yasuda and Okuda would necessarily possess the water resistance properties. 

It is significant to note that Paragraph [0028] of Okuda discloses that the vinyl chloride acrylic resin is utilized in the ink composition in order to enhance adhesion of the ink composition on the recording medium, to enhance water fastness of the recorded image, as well as covering ability. In light of this disclosure, it is the Examiner’s position that the reference recognizes vinyl chloride acrylic resin as improving water fastness, i.e. resistance to water, of the ink composition. Therefore, the Examiner’s position remains that the ink obtained from the combined disclosures of Yasuda and Okuda would necessarily possess the water resistance properties. 

 Although Applicants point to Paragraph [0025] of the instant Specification, it is significant to note that Applicants have not proffered any evidence, i.e. data, supporting their position regarding the unexpected and/or surprising natural of the claimed ink composition. To 

Applicants argue that one of ordinary skill in the art would have no apparent reason to modify Yasuda with Okuda to obtain the claim 3 combination without benefits of impermissible hindsight. However, it is the Examiner’s position that the combination of references, Yasuda in view of Okuda, was arrived from the explicit disclosure of the references themselves. Yasuda discloses that the ink composition comprises vinyl chloride resin particles, while Okuda discloses an ink composition comprising a vinyl chloride acrylic copolymer in the form of an emulsion in the amount of 0.5 to 10 mass %. 
Specifically, the reference discloses that the vinyl chloride acrylic resin is added to the ink composition in order to enhance adhesion of the ink composition on the recording medium, to enhance water fastness of the recorded image, as well as covering ability. Furthermore, the reference discloses that when the amount of the vinyl chloride resin is less than 0.5 mass %, the adhesion and whiteness of the ink composition is inferior, while amounts greater than 10 mass % resin results in the reliability of the ink composition in terms of anti-clogging properties, ejection stability being degraded and well as in reduced rub fastness and suitable properties such as viscosity cannot be obtained. Accordingly, the Examiner’s position remains absent evidence to 

Finally, in response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767